Citation Nr: 0841958	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  02-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
service-connected post traumatic stress disorder (PTSD) for 
the period from September 11, 2001 onward.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in January 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

The veteran filed a service connection claim for PTSD in June 
2000, which was granted in a January 2001 rating decision, a 
10 percent rating evaluation was assigned, effective June 26, 
2000.  The veteran then appealed with respect to the 
initially assigned rating.  In a rating decision issued in 
March 2002, the disability evaluation was increased to 30 
percent, and thereafter, in an April 2005 rating decision, 
the evaluation was increased to 50 percent for the period 
prior to September 11, 2001 and to 70 percent for the period 
from September 11, 2001 onward.  However, as these ratings 
were still less than the maximum benefit available, the 
appeal remained pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

In an April 2004 decision, the Board remanded the case for 
further development, and in a January 2007 decision, the 
Board denied a rating in excess of 50 percent prior to 
September 11, 2001 and remanded the 70 percent rating 
effective September 11, 2001 for further development.  The 
issue of entitlement to a rating in excess of 70 percent from 
September 11, 2001 onward now returns to the Board for 
appellate review.

The veteran testified at a personal hearing before a Decision 
Review Officer in September 2003.  A transcript of the 
hearing is associated with the claims file.

After the issuance of the August 2007 supplemental statement 
of the case the veteran submitted additional evidence 
consisting of personal statements, service personnel records, 
and VA treatment records.  See 38 C.F.R. § 20.1304 (2008).  
Although the veteran did not waive agency of original 
jurisdiction (AOJ) consideration of this evidence, upon a 
careful review of the record, the Board observes that this 
evidence is generally duplicative of evidence already in the 
claims file as of August 2007.  Further, the veteran's 
statements focus on his in-service trauma, which the Board 
acknowledges, but notes is not relevant to a disability 
rating determination in this case.  Thus, the Board sees no 
prejudice to the veteran in considering this evidence, and 
determines that a remand for AOJ consideration of this 
evidence is unnecessary.  

The Board observes that, in a personal statement dated in 
June 2004, the veteran seems to be raising a claim of service 
connection for a stroke, as secondary to service-connected 
PTSD.  Thus, this claim is REFERRED to the RO for 
adjudication as a new claim.


FINDINGS OF FACT

1. Service-connected PTSD is, at its most severe, manifested 
by moderately severe symptoms, to include difficulty 
sleeping, depressed mood, blunted affect, isolation, lack of 
motivation, inability to get along with people, irritability, 
impaired short- and long-term memory, and poor to fair 
insight, judgment, and impulse control.

2. Service-connected PTSD is not manifested by total 
occupational and social impairment demonstrated by suicidal 
or homicidal ideation, delusions or hallucinations, grossly 
impaired thought processes, disorientation to time, place or 
person, or memory impairment so severe as to encompass his 
name, occupation, or the names of close relations.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for service-connected PTSD have not been met for the period 
from September 11, 2001 onward.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

This notice must also be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the Board notes that initial 
rating claims are generally considered to be "downstream" 
issues from the original grant of benefits.  VA's General 
Counsel issued an advisory opinion holding that separate 
notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 

Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, as the original rating decision 
was issued in January 2001, no communication from VA to the 
veteran prior to that decision may be considered compliant 
with the VCAA.  VCAA letters were issued in May 2004, 
November 2004, February 2007.
 
Initially, the Board notes that, in Pelegrini, the Court held 
that VA must request that the claimant provide any evidence 
in his possession that pertains to the claim based upon the 
contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 120-21 
(2004).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to no longer state that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim (the fourth element of 
notice as required under Pelegrini) effective May 30, 2008).  
Thus, any error related to this element is harmless.  

The Board observes that the VCAA notices issued in May 2004, 
November 2004, February 2007 were fully compliant with the 
VCAA by informing the veteran that he needed to demonstrate 
an increase in severity of his disability, of how VA would 
assist him in developing his claim, and of his and VA's 
obligations in providing such evidence for consideration.  
The February 2007 letter also advised him of the evidence 
necessary to establish a disability rating in general and an 
effective date.

The Board notes that no duty to assist arises upon receipt of 
a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 
Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  
However, failure to provide pre-adjudicative notice of any 
required VCAA elements is presumed to create prejudicial 
error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, each VCAA 
letter was followed by an SSOC.  

Therefore, the Board finds that the defect with regard to the 
timing of VCAA the notices was cured by subsequent 
readjudication.  Additionally, throughout the claims process, 
the veteran has had a meaningful opportunity to participate 
effectively in the development of the claim.  Moreover, the 
veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the 
adjudication.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements), citing Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, the Board finds that there has 
been no prejudice to the veteran, and any defect in the 
timing of the notice has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine), on remand, 20 Vet. App. 537 
(2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess/Hartman; cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or 
information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, they are not 
applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.
VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and affording him a 
VA examination.  The veteran's service treatment records, 
private medical records, and the reports of November 2004 and 
April 2007 VA examinations were reviewed by both the AOJ and 
the Board in connection with adjudication of his claim.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's service-connected disability.

The veteran's service-connected PTSD is assigned a 70 percent 
rating evaluation for the period from September 11, 2001 
onward, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  The veteran contends that his symptomology is worse 
than is contemplated under such rating, and that a higher 
rating should, therefore, be assigned.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a General 
Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.
VA examination reports from November 2004 and April 2007 are 
for consideration in assessing the severity of the veteran's 
disability since September 11, 2001.  At the November 2004 VA 
examination, the veteran had subjective complaints of sleep 
difficulties and nightmares two to three times per week.  He 
indicated he was angry and described his mood as defensive 
anxiousness.  He stated that he cried a couple of times per 
week, and that these episodes had increased in frequency 
since his January 2004 stroke.  The veteran denied suicidal 
ideation, but endorsed thoughts of harming other people, 
although without specific plan or intent.  He also denied 
delusions and hallucinations.  The examiner described his 
affect as irritable.  The examiner reported that short and 
long-term memory were impaired, as were attention and 
concentration.  Insight and judgment were poor to fair.  
However, thought processes were within normal limits.  The 
examiner related that there was a worsening of symptoms as of 
September 11, 2001 after which the veteran had difficulty 
performing his job duties due to fear.  However, he stated 
that cognitive functioning had been further impaired by the 
stroke, and that the reason the veteran was not working was 
predominantly due to the stroke.  At the same time, he also 
indicated that it was impossible to separate the PTSD 
symptoms from the residuals of the stroke in assessing 
employability.  The examiner assigned a GAF score of 52.

At the November 2007 VA examination, the examiner noted 
moderately severe PTSD symptoms, such as hypervigilance, 
flashbacks, nightmares, and inability to get along with 
people, and social isolation.  The mental status examination 
revealed depressed mood, blunted affect, and normal speech. 
Thought process and thought content were normal.  Insight, 
judgment, and impulse control were fair.  The veteran denied 
suicidal and homicidal ideation, and was oriented to person, 
place, and time.  A GAF score of 35 was assigned.  

A December 2003 letter from Dr. FR, the veteran's primary 
care physician, indicates that he was prescribing the veteran 
Xanax for an anxiety disorder.  However, there are no records 
showing regular mental health treatment for PTSD.  Thus, 
there is no additional medical evidence for consideration in 
determining the appropriate disability rating to be assigned. 

The Board notes that the veteran has been assigned GAF scores 
of 35 and 52 based upon his psychiatric impairment.  A GAF 
score of 31-40 contemplates some impairment in reality 
testing or communications (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or social functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See DSM-IV at 44-47.  While a GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF scores assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder.  See 
38 C.F.R. § 4.126(a).

The Board observes that the veteran suffers not only from 
PTSD, but also from the residuals of a stroke that occurred 
in January 2004.  The Board finds that there is an inadequate 
basis in the record upon which to dissociate the veteran's 
stroke-related symptoms from his PTSD symptoms.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  
Additionally, the November 2004 VA examiner expressed that he 
could not fully distinguish the impairment of the PTSD from 
the impairment due to the stroke, especially in assessing 
employability.
 
Taking such evidence into account, the Board finds that his 
service-connected PTSD from September 11, 2001 onward, at its 
most severe, was manifested by fairly severe symptoms, to 
include difficulty sleeping, depressed mood, blunted affect, 
isolation, lack of motivation, inability to get along with 
people, irritability, impaired short- and long-term memory, 
and poor to fair insight, judgment, and impulse control.  In 
consideration of these symptoms, the Board finds that a 
rating evaluation in excess of 70 percent for service-
connected PTSD is not warranted from September 11, 2001 
onward.  

During this period, the veteran has not exhibited total 
occupational and social impairment or the typical symptoms of 
a 100 percent disability evaluation.  Specifically, the 
veteran did not endorse suicidal or homicidal ideation or 
delusions or hallucinations; nor display grossly impaired 
thought processes, disorientation to time, place or person, 
or memory impairment so severe as to encompass his name, 
occupation, or the names of close relations.  Although it is 
apparent that the veteran's ability to perform his job was 
impaired after September 11, 2001, the Board observes that he 
was able to maintain his employment until January 2004 when 
he had his stroke.  Further, the November 2004 VA examiner, 
as well as the veteran, has identified the stroke as the 
precipitating factor in his retirement.  Accordingly, the 
Board determines that the veteran's symptoms of PTSD do not 
more closely approximate a rating in excess of 70 percent 
from September 11, 2001 onward.  Further, although there 
appears to be some increase in severity of the symptoms 
between November 2004 and April 2007, as demonstrated by the 
change in GAF score from 52 to 35, the veteran did not at any 
time display impairment that reached a level greater than 
contemplated by a 70 percent rating, so as to warrant the 
staging of ratings.  See Fenderson at 126-28 
 
Consideration has been given to the veteran's own statements 
regarding the severity of his symptoms.  However, such 
statements alone are not competent evidence since only those 
with specialized knowledge are competent to render an opinion 
concerning the severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against an initial rating in excess of 70 percent 
from September 11, 2001 onward.  Consequently, the doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert at 55.
 
The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2008).  The Board finds no evidence that the 
veteran's service-connected PTSD presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
acknowledges that the veteran's PTSD symptoms post-September 
11, 2001 evidently affected his ability to perform his job as 
a building inspector, to include causing him take more sick 
days than in years prior.  However, the evidence does not 
demonstrate that manifestations of the veteran's service-
connected disability resulted in a marked functional 
impairment not contemplated by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).




ORDER

Entitlement to a rating in excess of 70 percent for service-
connected PTSD for the period from September 11, 2001 onward 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


